Citation Nr: 1551005	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  06-24 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left thumb disability due to treatment provided by the VA Medical Center (VAMC) in Alexandria, Louisiana, between November 1994 and January 1995.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1966 to August 1969.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2010, the Veteran appeared at a hearing before a Veterans Law Judge, and a transcript of those proceedings is of record.  The appeal was remanded in April 2012 and July 2014 for additional development.

Finally, the Board notes that in its July 2014 decision, it referred to the RO the issue of whether the Veteran is eligible for VA dental treatment to clarify whether adjudication of that claim has already taken place, and if not, to ensure that such is accomplished; the record fails to indicate that the issue has been acted upon to date, and the matter is again referred to the RO.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran was not properly informed of the risks involved in the November 1994 treatment of his lacerated thumb.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for compensation for an additional disability of the left thumb caused by the VA treatment in November 1994 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks compensation benefits for the residuals of treatment for a left thumb injury that occurred in November 1994 while he was cutting a turkey at home.  He sought emergent care at the Alexandria VA Medical Center on November 25, 1994, at which time he was provided seven stitches.  Over the course of the next two months, he was seen at the medical center on multiple occasions, as his thumb became infected.  Ultimately, as discussed in the October 2014 VA medical opinion, the treatment resulted in mild numbness of the left thumb without limitation of motion.  

As the preponderance of the evidence supports the fact that the Veteran was not provided information concerning the possible residuals of the medical treatment, the Board finds, as discussed below, that compensation under 38 U.S.C.A. § 1151 is warranted.

As set forth in 38 U.S.C.A. § 1151, when a Veteran suffers additional disability or death as the result of medical or surgical treatment, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the medical or surgical treatment furnished the Veteran under any law administered by VA (including the Secretary, either by a Department employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A) (West 2014)) was both the actual cause and proximate cause of the disability or death.  38 U.S.C.A. § 1151(a).

Here, the October 2014 medical opinion indicates that there is additional disability (left thumb numbness), 38 C.F.R. § 3.61(b), that "as likely as not" resulted from VA's medical treatment of the Veteran.  38 C.F.R. § 3.361(c)(1).  

While there is no evidentiary dispute that the treatment caused the additional disability, to establish "proximate cause" under § 3.361(d), there must also be evidence that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care proximately caused the Veteran's additional disability or death.  This may be demonstrated in two ways, by evidence indicating that either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  Id.

For the reasons discussed below, the Board will focus on the issue of informed consent, as the evidence regarding this aspect of the degree of care provided is sufficient to grant the benefit sought.  

Title 38, section 17.32 requires the health care provider having primary responsibility for a patient to explain, inter alia, the "reasonably foreseeable associated risks" of the treatment.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 ("Informed consent and advance care planning").  Under this section, informed consent is "the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment."  Importantly, "the informed consent process must be appropriately documented in the health record."  38 C.F.R. § 17.32(d)(1).  

Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent.  38 C.F.R. § 3.361(b).  

The Veteran asserts that he was not informed of the possible residuals of his treatment.  See Appellant's Post-Remand Brief at *2 (June 17, 2015).  Previously, in the July 2014 decision, the Board found the Veteran credible on other matters, and there is nothing in the record to detract from his credibility on this issue.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Consistent with his assertion, the medical evidence of record fails to disclose any documentation of the Veteran's consent to treatment.  The Board observes that upon receipt of the Veteran's claim for benefits in 2004, VA wrote a December 2004 request to the Chief of Medical Administration Service of the VA Medical Center in Alexandria, Louisiana, specifically to request the documentation of the Veteran's informed consent.  While the medical center provided all available treatment records, there was no informed consent included.  The October 2014 medical provider concurred in this finding, indicating that the "[c]onsent form [is] not noted on review of medical record."  

Previously, the Court of Appeals for Veterans Claims (Court) held that it could not be presumed that a complication was not discussed simply because it was not recorded in a generic consent form.  Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  The Court subsequently held, however, that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet. App. 98, 104-05 (2011).  

The McNair Court was dealing with a situation in which there was a generic informed consent form of record.  The Court in McNair found that when there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery was more probative than the Veteran's lay statements that a specific risk of the surgery was not discussed.  In this appeal, however, there is no such generic form (or, for that matter, any specific form) of record.  Despite VA's attempts to locate records of informed consent, it could find none, despite the fact that documentation of informed consent is required under 38 C.F.R. § 17.32 (under both the 2015 and 1994 iterations of the Code of Federal Regulations).  The only evidence regarding informed consent is the Veteran's credible assertion that he never was informed of the potential risks to treatment, a fact that weighs heavily in the Veteran's favor in this matter.  The Board finds that there is no evidence that the Veteran was informed of the risks involved in the procedure prior to the November 1994 treatment.

The Court further explained that the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  Id. at 105-07.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements.  Id. at 107; see also 38 C.F.R. § 3.361(d)(1)(ii) (providing that a minor, immaterial deviation from the requirements of 38 C.F.R. § 17.32 will not defeat a finding of informed consent).  This reasonableness test was a factual finding that the Board must make in the first instance, in consideration of certain factors.  McNair, 25 Vet. App. at 107-08.

The adjudicator must "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks might be minor when compared to the foreseeable consequences of continuing without undergoing the treatment."  Id.; see also Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis) (as cited by the Court in McNair).  The Board should also consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery."  McNair, 25 Vet. App. at 107-08.

The Board cannot say, without resorting to speculation, that a reasonable person would have necessary continued with the particular course of treatment taken if informed of the potential residual of numbness of the thumb.  Initially, there is no indication in the treatment record that the thumb laceration was in any way life-threatening, such as if the Veteran was losing an extreme amount of blood from injury, or that the injury was so severe that he could have lost his thumb.  As such, the Board is not presented with evidence that the Veteran faced a serious health risk if he declined the treatment option provided.  There is also no evidence that the Board can weigh against the potential (and ultimately realized) outcome of digital numbness.  Further, the record fails to indicate what the Veteran's potential treatment options were at the time of his VA medical care.  It is not unreasonable to assume that there were likely multiple options for treatment, such as the use of butterfly bandages instead of stitches.  

In light of the lack of any evidence of informed consent of record, and the Veteran's assertions that he was not properly informed of the risks involved in the procedure, the Board is unable to determine that VA obtained informed consent prior to treating the Veteran.  Furthermore, the Board cannot determine that a reasonable person in the Veteran's position would have proceeded with the treatment, opted for different treatment, or opted to forego treatment altogether, if informed of the risks involved.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, compensation benefits for additional disability manifested in numbness of the left thumb are warranted.  


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left thumb disability due to treatment provided by the VA Medical Center (VAMC) in Alexandria, Louisiana, between November 1994 and January 1995, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


